Citation Nr: 1523104	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-48 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left calf disorder.

2.  Entitlement to service connection for a right calf disorder.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987, September 1988 to September 1991, September 1995 to September 1998, and November 2002 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama, from where it was certified for appeal.  However, it appears that jurisdiction was transferred back to the Winston-Salem RO and the Veteran now resides in Florida. 

In April 2012, the Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the Montgomery RO.  A transcript of that hearing is on file.     

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

At the outset, the Board notes that during his final period of service from November 2002 to July 2009, the Veteran served in the Southwest Asia Theater of operations and received a Combat Infantryman Badge.  Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 30

A brief review of the facts reflects that an examination for VA purposes was conducted in July 2009.  At that time, the Veteran gave a 6 year history of diagnosed calf cramps.  It was noted that this condition occurred due to running during service, and that the Veteran did not receive any treatment in the field.  The report stated that the extent of the injury did not involve underlying structures such as blood vessels, bone, fascia, or nerve.  The Veteran reported having localized constant pain in the calf muscles, relieved by rest.  He also described symptoms of a tearing sensation in the calf muscles on flexing.  It was noted that, due to the muscle injury, he had loss of strength, pain, impairment of coordination, and an inability to control movement well, but no weakness.  The examiner concluded that there was no diagnosis of bilateral calf conditions with chronic pain because there was no pathology to render a diagnosis.  Restless leg syndrome was separately diagnosed as manifested by abnormal sensation and pain down both legs, and the examiner etiologically related this condition to a lumbar spine condition.

With respect to the claimed sinus condition, the Veteran reported an 18-year history of sinus problems and diagnosis.  He described his sinus problems as being constant and reported experiencing 12 non-incapacitating episodes per year, such as headaches with his sinus episodes.  No antibiotic treatment lasting 4-6 weeks was reportedly needed to treat the sinus condition.  The Veteran mentioned having interference with breathing through the nose, hoarseness of the voice, pain, and crusting, but no purulent discharge from the nose.  Treatment with Flonase and Allegra was noted, and a history of sinus surgery was mentioned.  Sinus X-ray films were within normal limits.  The examiner concluded that there was no diagnosis of a sinus condition because there was no pathology to render a diagnosis.  In addition, there was no finding of bacterial rhinitis.  

In his 2010 notice of disagreement, the Veteran disputed the findings that he had no permanent residual or chronic disability of the calves or sinuses.  In this regard, he stated that he was being treated at Martin Army Hospital and was going through acupuncture to control pain and loss of use of the calves.  He also mentioned that he dealt with chronic sinusitis every day and used Flonase and Nasacort daily, to control sinusitis.  

In hearing testimony provided in April 2012, the Veteran indicated that he had persistent symptoms related to his claimed disorders of the calves and sinuses.  He stated that he had not been examined for these conditions since 2009, but received regular treatment through the Martin Army Hospital and TRICARE, and underwent sinus surgery in Florida in 2008 (p. 18).  With respect to the sinus condition, he stated that, in 1991, a tent fell over while he was sleeping, striking him in the face, following which he underwent two or three sinus surgeries and had chronic sinus infections.  He explained that his calf conditions were caused by running during service for long distances and at a fast pace.  

Essentially, the Veteran has presented lay evidence of ongoing symptoms and treatment for calf and sinus disorders, and maintains that currently manifested disorders exist.  At this point, the clinical evidence fails to contain current diagnoses of the claimed conditions; however, the Veteran has provided persistent and recurrent symptoms related to his calves and sinuses.  Given the aforementioned facts, the Board finds that the claims should be remanded for another VA examination and supplemental medical nexus opinion in order to obtain clarifying information.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, it is unclear whether the Veteran's claimed disorders may be secondary to an already service-connected disability.  Therefore, the examiner should address such inquiry.  

Furthermore, the Board finds that the Veteran should be afforded Veterans Claims Assistance Act of 2000 (VCAA) notice pertaining to the information and evidence necessary to substantiate a claim on a secondary basis.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the service connection claim on appeal that have not been obtained.  In this regard, it appears that he receives treatment through Martin Army Hospital and TRICARE.  Thereafter, all identified records, to include those from such facilities, should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for bilateral calf and sinus disorders on a secondary basis. 

2.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claims.  Further, a specific request for all medical records from Martin Army Hospital and TRICARE must be made.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)

3.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral calf disorders.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing and evaluation must be performed, and all findings set forth in detail.

(A) Identify by diagnosis any currently manifested calf disorder, to include those present on examination (with symptoms), and those which are not symptomatic on examination, but which are found to be ongoing with occasional/ recurrent symptoms.  Provide information regarding the symptoms associated with each diagnosed disorder, and indicate whether the conditions are considered chronic or acute/resolved.  

Specifically address whether the Veteran has currently manifested calf disorders which are separate and distinct  (i.e., not containing overlapping symptomatology) from already service-connected right and left ankle tendonitis, right and left foot plantar fasciitis, restless leg syndrome of the right and left leg, and/or radiculopathy of the right lower extremity, affecting the sciatic nerve associated with lumbar intervertebral disc syndrome with degenerative arthritis.

(B) For each separately diagnosed calf disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.  

(C) In the alternative, the examiner is also asked to address whether any currently manifested disorder was (i) caused by a service-connected condition, to include right and left ankle tendonitis, right and left foot plantar fasciitis, right and/or left leg, restless leg syndrome; and/or radiculopathy of the right lower extremity, affecting the sciatic nerve associated with lumbar intervertebral disc syndrome with degenerative arthritis; or (ii) aggravated by a service-connected condition, beyond the normal progress of the disorder.

Because the Veteran is competent even as a layman to report the onset of symptoms regarding his disorders of the calves, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's lay reports of symptoms during his military service and thereafter, in determining whether any currently claimed conditions may have originated during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

In addition, while it is true that an examiner may consider the absence of any documented treatment as one of the reasons for concluding a claimed condition was not present at a particular time, this cannot be the only or sole reason for making this deduction, unless it is the type of condition that ordinarily would have been reported, if indeed present, and there was this opportunity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.   

4.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of the currently claimed sinus disorder.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary testing and evaluation must be performed, and all findings set forth in detail.

(A) Identify by diagnosis any currently manifested sinus disorder, to include those present on examination (with symptoms), and those which are not symptomatic on examination, but which are found to be ongoing with occasional/ recurrent symptoms.  Provide information regarding the symptoms associated with each diagnosed disorder, and indicate whether the conditions are considered chronic or acute/resolved. 

(B) For each diagnosed sinus disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in Southwest Asia.  

(C) In the alternative, the examiner is also asked to address whether any currently manifested disorder was (a) caused by a service-connected condition, to include sleep apnea; or (b) aggravated by a service-connected condition, beyond the normal progress of the disorder.

Because the Veteran is competent even as a layman to report the onset of symptoms regarding his disorder of the sinuses, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's lay reports of symptoms during his military service and thereafter, in determining whether any currently claimed condition may have originated during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of  in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

In addition, while it is true that an examiner may consider the absence of any documented treatment as one of the reasons for concluding a claimed condition was not present at a particular time, this cannot be the only or sole reason for making this deduction, unless it is the type of condition that ordinarily would have been reported, if indeed present, and there was this opportunity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




